Citation Nr: 1550325	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-48 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right hip condition, to include as secondary to service-connected residuals of a shell fragment wound to the right leg. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In October 2014, the Board remanded the issue for further development; the mandates of the remand have been substantially met.  See Stegall v. West, 11 Vet. App. 268 (1998).

In May 2012, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In May 2015, the Board requested a medical opinion, pursuant to 38 U.S.C.A. §§ 5103A, 7109 and 38 C.F.R. § 20.901 (2015).  A VHA medical opinion was rendered in August 2015.  In September 2015, the Veteran was given an opportunity to present additional argument.  In October 2015, he indicated that he had no further argument or evidence to submit.


FINDING OF FACT

There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran's right hip condition is related to service, or was proximately caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a right hip condition, to include as secondary to a right leg condition, have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). The duty to notify was satisfied in a February 2009 letter. 

The Board also finds that the duty to assist requirement has been fulfilled.  In doing so, the Board notes that the Veteran's original claims file has been lost and the RO has created a rebuilt folder.  Further, the RO issued a formal finding in October 2010 stating that the Veteran's service treatment records were unavailable for review.  The Board recognizes that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85   (1992).

Considering the above, the Board finds that all relevant, identified, and available evidence has been obtained; specifically, the Veteran's VA and private medical treatment records are in the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claims which has not been obtained.

The Veteran underwent VA examinations in July 2014 and December 2014.  The reports and medical opinions are in the claims file.  The Board obtained a Veterans Health Administration (VHA) medical opinion in August 2015.  The Veteran had an opportunity to review the VHA medical opinion.  The Board finds that the examinations and medical opinions of record are adequate; as they included a review of the claims file and a supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), such as arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b), see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d). 

Service connection may also be granted under a theory of secondary service connection, where there is: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 

The Veteran seeks service connection for a right hip condition, secondary to his service-connected right leg condition.  The Veteran claims that he underwent a hip replacement due to a lack of blood circulation in the right leg.  The medical evidence establishes that the Veteran had a total hip replacement in 2004. 

However, after reviewing the record, the Board finds that service connection for a right hip condition is not warranted on a direct basis.  Military personnel records are negative for treatment or a diagnosis of a right hip condition.  Post-service treatment records also do not attribute the Veteran's right hip condition to service.  

To determine the etiology of his hip condition, a VA examination was conducted in July 2014.  The Veteran was diagnosed with residuals of a post right total hip replacement, scar, and arthritis of the right hip.  The examiner opined that it is less likely that the Veteran's right hip condition is etiologically related to any injury or incident in military service.  The examiner reasoned that there were no complaints, treatment, or diagnosis of a right hip condition during service or within 12 months after separation from service.  The Veteran also stated that he began having hip pain in the 1990's, many years after service.  The examiner also noted that the Veteran's right hip condition is due to advanced degenerative joint disease, which is the result of wear and tear.  

Based on the forgoing evidence, including the July 2014 opinion, the Board finds that there is no competent evidence linking the Veteran's right hip condition to service. 

The Board also finds that service connection is not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's current condition manifested within one year of service separation.  38 C.F.R. § 3.307.  The record shows that the Veteran's hip condition began many years after service.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the Veteran's hip condition manifested in service, or that the Veteran had a right hip condition during service or a continuity of symptoms after service.

Service connection on a secondary basis is also not warranted as there is no evidence that the Veteran's right hip condition was caused or aggravated by his service-connected right leg condition.  The July 2014 VA examiner noted that the Veteran's shrapnel injury is located in the right lower leg, far away from his right hip and there is no evidence that the right hip was injured by the metallic fragment.  

A medical opinion was obtained in December 2014.  The examiner opined that it is less likely than not that the Veteran's right hip condition was not proximately due to his service-connected right leg condition.  He reasoned that the scar on the Veteran's right leg is small and superficial, which indicates that there was no injury to the right leg muscles or blood vessels.  Furthermore, arterial blood supply to the right hip reaches the right hip before it reaches the right lower leg.  Thus, blood supply to the right hip cannot be affected by blood supply to the right lower leg downstream.  Lastly, the examiner noted that the Veteran has severe osteoarthritis of the right hip, which is the result of wear and tear of the hip joint from years of physical activities.  

The August 2015 VHA medical opinion also opined that the Veteran's right hip condition is not the result of poor circulation and was not aggravated by his service connected right leg shell fragment would.  The examiner agreed with the rationale provided by the December 2014 examiner and further noted that a hip condition related to poor circulation would be avascular necrosis of the femoral head, which is not related to trauma distal to the joint. 

The only other evidence which purports to link the Veteran's right hip to his service or a service-connected disability are the statements of the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.

Without competent and credible evidence of an association between the Veteran's condition and his active duty or service-connected right leg condition, service connection is not warranted.  As the preponderance of evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for a right hip condition, to as secondary to service-connected residuals of a shell fragment wound to the right leg is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


